Citation Nr: 1031125	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack





INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1965.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2003 rating decision in which the RO, inter alia, 
denied service connection for diabetes mellitus, type II.  In 
October 2003, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in January 2004, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2004.

In April 2007, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in a March 2010 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Type II diabetes mellitus was first diagnosed many years 
after the Veteran's discharge from service, and there is no 
competent medical evidence or opinion that there exists a medical 
relationship between any such current disability and the 
Veteran's military service.

3.  Diabetes mellitus is among the diseases recognized by the VA 
Secretary as etiologically related to herbicides exposure, to 
include Agent Orange.
 
4.  Although the Veteran served in Thailand during the Vietnam 
Era, evidence does not persuasively establish that he served in 
Vietnam,, hence, is not presumed to have been exposed to 
herbicides during his period of service; there also is no 
evidence of actual in-service herbicides exposure.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type 
II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(f), 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a July 2003 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The September 2003 RO rating decision reflects the initial 
adjudication of the claim after issuance of the July 2003 letter.  

An April 2007 letter provided the Veteran with general 
information pertaining to VA's assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the April 2007 letter, and opportunity for the 
Veteran to respond, the March 2010 SSOC reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, service personnel records, and a report from 
the Air Force Historical Research Agency regarding the official 
histories of the Veteran's units during his period of foreign 
service.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran, 
and by his representative and comrades, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record is warranted.

The Board notes that, in the April 2007 remand, it instructed the 
RO/AMC to send a request to the United States Air Force asking it 
to confirm whether or not: (1) the Veteran served in Vietnam; (2) 
the Armed Forces Expeditionary Medal was awarded for any campaign 
during the Veteran's active service other than Vietnam, and if 
so, if the Veteran qualified for the medal for a campaign other 
than Vietnam; and (3) the Armed Forces Expeditionary Medal was 
awarded to any service member who did not serve in Vietnam, Laos, 
or Cambodia during the Veteran's active service, and if so, were 
any service members who served in Thailand, but not Vietnam, 
during the Veteran's active service awarded the medal.

With respect to the first question, the RO made such request to 
the Air Force Historical Research Agency and received a report in 
response, which is of record.

The RO received no response from the Air Force regarding whether 
the Armed Forces Expeditionary Medal was awarded for any campaign 
during the Veteran's active service other than Vietnam.  However, 
in readjudicating the Veteran's claim in the March 2010 SSOC, the 
RO listed the criteria contained in the Department of Defense 
Manual of Military Decorations & Awards, DoD 1348.33-M (September 
2006), in determining that the Armed Forces Expeditionary Medal 
did not verify service in the Republic of Vietnam.   

The Board points out that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
In this case, the RO consulted the Department of Defense Manual 
of Military Decorations & Awards in obtaining answers to the 
Board's questions regarding the Armed Forces Expeditionary Medal.  
In light of this, Board finds that the RO (AMC) substantially 
complied with the Board's April 2007 remand instructions.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as diabetes mellitus, which develop to a compensable degree 
(10 percent for diabetes mellitus) within a prescribed period 
after discharge from service (one year for diabetes mellitus), 
although there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Also, while the disease 
need not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, type II 
diabetes (also known as type II diabetes mellitus or adult-onset 
diabetes) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

In this case, the Veteran's service personnel records include his 
Airman Military Record, which indicates that the Veteran's only 
foreign service between October 1961 and August 1965 was in 
Thailand.  The record indicates that the Veteran departed for 
Thailand on August 20, 1964, and returned on August 20, 1965.  
The "foreign service summary" indicated in the record states 
that the Veteran had an isolated tour, which included assignment 
at Ubon Air Base, Thailand, and Don Muang Air Base, Thailand.   

The Veteran's service personnel records also include his 
Chronological Listing of Service, which indicates that the 
Veteran served with Detachment 6 of the 1964th Communication 
Group at Ubon Air Base, Thailand, with an effective date of 
assignment of September 1, 1964.  It also indicates that, 
effective October 1, 1964, the Veteran served with the 1965-3 
Communication Detachment at Ubon Air Force Base in Thailand, and 
that, effective November 12, 1964, the Veteran served with the 
1965 Communications Squadron at Don Muang Air Force Base, 
Thailand.  

Service treatment records reflect no complaints, findings, or 
diagnosis pertinent to diabetes mellitus.  Such records indicate 
that the Veteran was treated at the 332nd U. S. Air Force 
Dispensary on Ubon Air Base, Thailand, on September 24 and 25, 
1964, for a left knee injury from playing basketball.

The Veteran's Report of Transfer or Discharge (form DD 214) 
indicates that the Veteran had one year and one day of foreign 
and/or sea travel during his period of service from October 1961 
to August 1965.  It also indicates that the Veteran was awarded 
the Armed Forces Expeditionary Medal.

A March 4, 2003, VA treatment note indicates that the Veteran 
reported being in service for 4 years, from 1961 to 1965, and 
that he reported being in Vietnam from 1964 until 1965.  The 
Veteran also reported being exposed to Agent Orange.  It was 
noted at that time that he did not suffer from diabetes.  A March 
25, 2003, VA treatment note indicates a diagnosis of new onset, 
non-insulin dependent diabetes mellitus.  An April 2003 addendum 
note indicates that the Veteran had a history of Agent Orange 
exposure.  

In a written statement received in August 2003, the Veteran 
asserted that he was diagnosed as having high blood pressure upon 
his "return from Vietnam in 1965."

In September 2003, the Veteran submitted an Immunization 
Certificate from his period of service, which indicates that he 
received immunizations for plague on July 14, 1964, and August 
20, 1964.  In a written statement accompanying the record, the 
Veteran asserted that such Immunization Certificate, showing 
immunizations in July and August 1964, were overseas shots he 
received from his deployment to Vietnam.  The Veteran further 
stated that he departed for Vietnam the last week of September 
1964, with stops in Honolulu, Guam and Manila.  He also asserted 
in that statement that, on the day of his arrival at Tan Son Nhut 
Air Base, he was greeted by a high school classmate, S. J., whose 
unit was on temporary duty (TDY) from Shaw Air Force Base.  The 
Veteran furthermore stated that he slept in a "tent city," 
which was located beside the French Cemetery, and that, as a 
Communication Center Specialist, he worked in the base 
Communications Center operating Major Relay Terminal.  The 
Veteran furthermore stated that he was informed by officials at 
Travis Air Force base at the time of his separation from service 
that his Armed Forces Expeditionary Medal was proof of service in 
Vietnam.

In an October 2003 statement, the Veteran asserted that he 
departed from Travis Air Force Base in September 1964 and arrived 
in Vietnam 3 or 4 days late, with a layover at Clark Air Force 
Base in the Philippines due to Aircraft problems.  The statement 
indicated that, when the Veteran arrived at Tan Son Nhut Air Base 
in Saigon, Vietnam, he was greeted by two soldiers with whom he 
had been in high school.  He stated that he remained in Vietnam 
on Tan Son Nhut Air Base for a period of days until he was 
summoned to the Orderly Room and informed that his Travel Orders 
had had the correct "line number," but the wrong "country 
number," and that he should have been sent to Thailand instead 
of Vietnam.  The Veteran stated that he was subsequently 
transferred to a base in Thailand located 450 miles from Bangkok, 
and later to Don Muang Air Base outside of Bangkok, where he 
completed his tour of duty.   

The Veteran also submitted sworn statements from L. S. and S. J., 
both of whom have asserted, essentially, that they both greeted 
the Veteran when he deplaned at Tan Son Nhut Air Base Flight Line 
to begin duty in Vietnam on or about September 11, 1964, and that 
the Veteran informed them that he was assigned to the base 
Communications Squadron.  Both stated that the Veteran checked 
into his quarters at the French Cemetery, that they spent some 
time with the Veteran socially in Saigon, and that that they were 
not aware of the length of time that the Veteran spent in 
Vietnam.  

A January 2010 report from an archivist at the Air Force 
Historical Research Agency (AFHRA) indicates that the archivist 
reviewed the official histories of the U. S. Strike Command for 
1964 in an effort to find any mention of any exercise or 
contingency that would have sent Air Force communications 
personnel to Southeast Asia.  According to the records reviewed 
by the archivist, in August 1964, the 1964th Communications 
Group, based at Tan Son Nhut Airport, Vietnam, had 6 detachments 
throughout the region, which included 4 detachments in Vietnam, 
one at Don Muang Airport, Thailand, and one, "Detachment 6," at 
Ubon Airfield, Thailand.  On October 1, 1964, the 1965th 
Communications Squadron was activated at Don Muang Airport, 
Thailand, and became a subordinate unit to the 1964th 
Communications Group.  All of the detachments located in Thailand 
were transferred from the 1964th Communications Group to the 
1965th Communications Squadron, and, consequently, the former 
Detachment at Don Muang Airport became Headquarters of the 1965th 
Communications Squadron.  The 1965th Communications Squadron 
immediately created three detachments on October 1, 1964, one of 
which was Ubon Airfield, Thailand, formerly a Detachment of the 
1964th Communications Group. 

The AFHRA archivist stated that the 1964th Communications Group 
histories for the July through December 1964 period did not 
mention its personnel scheduled to operate from Thailand as 
stopping in Vietnam first, and, in fact, the only time the unit 
history notes personnel on TDY, it is from outside agencies sent 
to help the 1964th Communications Group both in Vietnam and in 
Thailand.  The archivist further stated that, from the official 
unit histories, AFHRA could not confirm that individuals stopped 
off at the 1964th Communications Group's headquarters located at 
Tan Son Nhut Airfield, Republic of Vietnam, prior to their 
permanent assignment in Thailand.   

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

Initially, the Board notes that the Veteran does not assert, and 
the record does not reflect, that his type II diabetes mellitus 
began until many years after the his period of service; the 
initial diagnosis of diabetes, according to the Veteran's medical 
records, was in March 2003.  Furthermore, there is no competent 
evidence or opinion of a medical relationship between any current 
type II diabetes mellitus and the Veteran's military service.

Rather, the Veteran asserts that he is entitled to presumptive 
service connection for type II diabetes mellitus based on his 
presumed exposure to an herbicide agent based on his alleged 
service in Vietnam.  However, the Board finds that the evidence 
weighs against the Veteran's assertion that he served in the 
Republic of Vietnam. 

Both the Veteran's service records and the AFHRA report regarding 
the official histories of the Veteran's units during his period 
of foreign service suggest that he served in Thailand, but did 
not serve in Vietnam.  

The Veteran's Airman Military Record indicates that his only 
foreign service between October 1961 and August 1965 was an 
isolated tour in Thailand, which included assignment at Ubon and 
Don Muang Air Bases, and that he departed for Thailand on August 
20, 1964 and returned on August 20, 1965.  The Veteran's 
Chronological Listing of Service indicates that he served with 
Detachment 6 of the 1964th Communication Group at Ubon Air Base, 
Thailand, with an effective date of assignment of September 1, 
1964.  Service treatment records confirm that the Veteran was 
treated at the 332nd U. S. Air Force Dispensary on Ubon Air Base, 
Thailand on September 24 and 25, 1964.

The AFHRA report indicates that the official histories of the U. 
S. Strike Command for 1964 did not mention of any exercise or 
contingency that would have sent Air Force communications 
personnel to Southeast Asia, and that the 1964 the Communications 
Group histories for the July through December 1964 period did not 
mention its personnel scheduled to operate from Thailand as 
stopping in Vietnam first.  Also, the report states that AFHRA 
could not confirm that any individuals stopped off at the 1964th 
Communications Group's headquarters located at Tan Son Nhut 
Airfield, Republic of Vietnam, prior to their permanent 
assignment in Thailand.

The service personnel records are consistent with the AFHRA 
report.  Both documents indicate that from August through 
September 1964, the Veteran's unit, Detachment 6, of the 1964th 
Communications Group, was located at Ubon Airfield, Thailand.   
There is no official document of record indicating that that the 
Veteran was ever in Vietnam during his period of foreign service.

While the Board notes that the Veteran has been awarded the Armed 
Forces Expeditionary Medal, and that the Veteran has asserted 
that such award verifies his service in Vietnam, the award is not 
sufficient to prove service in the Republic of Vietnam during the 
Vietnam Era.  Rather, the Armed Forces Expeditionary Medal is 
awarded for participation as a member of the U.S. military in 
units in a U.S. military operation in which Service members of 
any Military Department participate, in the opinion of the Joint 
Chiefs of Staff, in significant numbers, or who encounter during 
such participation foreign armed opposition, or are otherwise 
placed, or have been placed, in such position that, in the 
opinion of the Joint Chiefs of Staff, hostile action by foreign 
armed forces was imminent even though it did not materialize.  
See Office of the Assistant Sec'y of Def., Manual of Military 
Decorations & Awards, DoD 1348.33-M, C6.5 at 48 (September 2006).  

The Board also acknowledges the Veteran's statements, and the 
sworn statements of L. S. and S. J., regarding the Veteran's 
alleged presence in Vietnam; however, when considered in light of 
the record as a whole, such statements are contradicted by the 
documentary evidence and are not credible.  

The Veteran, L. S., and S. J. all assert that the Veteran arrived 
at Tan Son Nhut Air Base in Vietnam in early September or on or 
about September 11, 1964.  However, the Veteran's service 
personnel records indicate that he served with Detachment 6 of 
the 1964th Communication Group at Ubon Air Base, Thailand, with 
an effective date of assignment of September 1, 1964.  Moreover, 
the Board again notes that both the Veteran's service personnel 
records and the AFHRA report suggest that the Veteran was never 
in Vietnam.  

Furthermore, such statements are not consistent.  In March 4, 
2003, the Veteran reported being in Vietnam from 1964 until 1965, 
at which time he was exposed to Agent Orange, and, in August 
2003, the Veteran stated that he returned from Vietnam in 1965.  
Both of these statements are clearly contradicted by the 
Veteran's personnel and treatment records, which show that the 
Veteran served in Thailand from at least September 1964 until his 
return to the U. S. in August 1965, as well as the Veteran's own 
subsequent statements that he had only been in Vietnam for a 
short period in September 1964 before being transferred to 
Thailand.  Furthermore, the Veteran stated in September 2003 that 
he slept in a "tent city" that was located beside the French 
Cemetery, and that, as a Communication Center Specialist, he 
worked in the base Communications Center operating Major Relay 
Terminal.  However, in his October 2003 statement, the Veteran 
asserted that he remained in Vietnam on Tan Son Nhut Air base for 
a period of days until he was summoned to the Orderly Room and 
informed that his Travel Orders had the correct "line number," 
but the wrong "country number," and that he should have been 
sent to Thailand instead of Vietnam.  The Veteran's account of 
the arriving in Vietnam, being given quarters, and being assigned 
and working as a Communication Center Specialist conflicts with 
his account of arriving mistakenly in Vietnam due to an error in 
his Travel Orders and being sent to Thailand immediately 
thereafter.

With respect to the sworn statements from L. S. and S. J., both 
of whom submitted essentially same statement, while both L. S. 
and S. J., former high school classmates of the Veteran, recalled 
greeting the Veteran when he deplaned at Tan Son Nhut Air Base 
Flight Line to begin duty in Vietnam on or about September 11, 
1964, the Veteran informing them that he was assigned to the base 
Communications Squadron, the Veteran checking into his quarters 
at the French Cemetery, and spending time with the Veteran 
socially in Saigon, both stated that that they were not aware as 
to the length of time that the Veteran spent in Vietnam.  The 
Veteran's service treatment records indicate that he was treated 
on September 24, 1964, at Ubon Air Base, Thailand, which is less 
than 2 weeks after L. S. and S. J. allegedly greeted the Veteran 
upon his arrival in Vietnam.  The fact that neither L. S. nor 
S. J-despite remembering such details of the Veteran's arrival, 
his duty and quarters location, and the time they spent with him 
socially-apparently did not recall that he was transferred out 
of Vietnam within approximately two weeks weighs against the 
credibility of their statements.

As the evidence does not persuasively establish that the Veteran 
had service n Vietnam, he is not presumed to have been exposed to 
herbicides during his period of service.  The Board also notes 
that there also is no evidence of actual in-service herbicides 
exposure.  As such, although diabetes mellitus is among the 
diseases recognized by the VA Secretary as etiologically related 
to herbicides exposure, to include Agent Orange, the Veteran is 
not entitled to a presumption of service connection for diabetes 
mellitus on the basis of such exposure, as alleged..

For all the foregoing reasons, the Board finds that the claim for 
service connection for diabetes mellitus, type II, must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, claimed as due 
to exposure to herbicides, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


